                                                                     "~'I"                         "lt""'

..... -,...
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I of I



                                         UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                     v.                                                            (For Offenses Committed On or After November I, 1987)



                     Hedilberto Amateco-Hernandez                                                  Case Number: 3:19-mj-21587

                                                                                                   Martin G Molina
                                                                                                   Defendant's Attorney


     REGISTRATION NO.                    !)
                                        (./
                                              t/1 / ()t)
                                                  I    u
                                                                 )   l; UJ;
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~




       D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                             Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                   1

       D The defendant has been found not guilty on count( s)                         ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ~     TIME SERVED                                           D                                        days

       IZI    Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the    defendant's possession at the time of arrest upon their deportation or removal.
       D      Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Frida~ril    12, 2019
                                                                                               Date of Imposition of Sentence



     Received nusM            '               I               f ILED                       I
                                                                                                   &V
                                                                                               HONORABLE F. A. GOSSETT III
                                                                                               UNITED STATES MAGISTRATE JUDGE

                                                              Apr 12 2019
     Clerk's Office Copy                                 CLERK, U.S. DISTRICT COURT                                                           3:19-mj-21587
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                  BV                          ftrftll"PV
